


Exhibit 10.29

 

IMCLONE SYSTEMS INCORPORATED
SENIOR EXECUTIVE SEVERANCE PLAN

 

 

Effective October 20, 2004

 

--------------------------------------------------------------------------------


 

SECOND DRAFT 12/1/04

 

TABLE OF CONTENTS

 

ARTICLE I

-

INTRODUCTION

 

 

 

 

 

ARTICLE II

-

DEFINITIONS AND INTERPRETATIONS

 

 

 

 

 

ARTICLE III

-

ELIGIBILITY TO PARTICIPATE

 

 

 

 

 

ARTICLE IV

-

BENEFITS PAYABLE FROM THE PLAN

 

 

 

 

 

ARTICLE V

-

HOW AND WHEN SEVERANCE WILL BE PAID

 

 

 

 

 

ARTICLE VI

-

MISCELLANEOUS PROVISIONS

 

 

 

 

 

ARTICLE VII

-

WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN

 

 

 

 

 

 

 

 

Claim Procedure

 

 

 

 

 

 

 

 

 

Plan Interpretation and Benefit Determination

 

 

 

 

 

 

 

 

 

Your Rights Under ERISA

 

 

 

 

 

 

 

 

 

Plan Document

 

 

 

 

 

 

 

 

 

Other Important Facts

 

 

--------------------------------------------------------------------------------


 

IMCLONE SYSTEMS INCORPORATED

SENIOR EXECUTIVE SEVERANCE PLAN

 

ARTICLE I - INTRODUCTION

 

ImClone Systems Incorporated (the “Company”) hereby establishes the ImClone
Systems Incorporated Senior Executive Severance Pay Plan (the “Plan”), effective
as of October 20, 2004, to provide severance benefits to certain senior
executives of the Company who suffer a loss of employment under the terms and
conditions set forth in the Plan.  The Plan replaces and supersedes any and all
severance plans, policies and/or practices of the Company in effect for covered
employees prior to October 20, 2004.  The Plan is intended to fall within the
definition of an “employee welfare benefit plan” under Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  No
employee or representative of the Company or its affiliates is authorized to
modify, add to or subtract from the terms and conditions in the Plan, except in
accordance with the amendment and termination procedures described herein.

 

ARTICLE II - DEFINITIONS AND INTERPRETATIONS

 

The following definitions and interpretations of important terms apply to the
Plan.

 

1.                                       Agreement and Release.  An Agreement
and General Release in a form acceptable to the Plan Administrator, in its sole
and absolute discretion, under which, among other things, the Employee
(i) agrees to certain confidentiality and non-solicitation provisions for a
period of one year following his or her Termination Date (as defined below);
(ii) agrees to certain non-competition provisions for the duration of the
Employee’s receipt of severance pay; and (iii) releases and discharges the
Company and related entities (as well as any third party for whom the employee
provides services on the Company’s behalf) from any and all claims and
liabilities relating to the Employee’s employment with the Company and/or the
termination of the Employee’s employment, including without limitation, claims
under the Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act, the Sarbanes Oxley Act and, where applicable, the Older Workers
Benefit Protection Act, the New Jersey Law Against Discrimination, the New
Jersey Conscientious Employee Protection Act (Whistleblowing Law) and the New
York State and City Human Rights Laws (and similar laws of any other state or
locality).

 

2.                                       Company.  ImClone Systems Incorporated.

 

--------------------------------------------------------------------------------


 

3.                                       Effective Date.  October 20, 2004.

 

4.                                       Employee.  Any active, regular,
full-time, U.S.-based, salaried employee of the Company in a position at the
level of Vice President or above.  Notwithstanding the preceding sentence,
“Employee” does not include any employee who is a party to a formal, written
employment agreement with the Company that provides for severance or other
payments in the event of the individual’s termination of employment or other
separation from service with the Company (regardless of the circumstances). 
“Employee” also does not include any individual (i) designated by the Company as
an independent contractor and not as an employee at the time of any
determination under the Plan, (ii) being paid by or through a third party
agency, (iii) designated by the Company as a freelance worker and not as an
employee at the time of any determination under the Plan, (iv) designated by the
Company as a seasonal, occasional, limited duration, leased or temporary
employee, during the period the individual is so paid or designated.  Any such
individual shall not be an Employee even if he or she is later retroactively
reclassified as a common-law or other type of employee of the Company during all
or any part of such period pursuant to applicable law or otherwise.  Employee
also does not include any employee who is notified in writing by the Company
that the Compensation Committee has determined will not be (or, in the case of
someone who was an Employee prior to the time of the determination, will not
remain) designated as eligible to participate in the Plan.

 

5.                                       Good Reason.  Any one of the following
circumstances:

 

(i)                                     the performance by the Employee of his
or her employment duties in a manner deemed by the Company to be unsatisfactory
in any way; provided that the Employee had previously received a written warning
identifying the problem and outlining a course of corrective action, has been
given a reasonable opportunity to correct his or her performance, and has failed
or refused to do so;

 

(ii)                                  the performance by the Employee of his or
her employment duties in a manner deemed by the Employer to be grossly
incompetent or grossly negligent or other termination for cause;

 

(iii)                               any other willful misconduct or gross
negligence resulting, in either case, in harm to the Company or a subsidiary;

 

(iv)                              indictment involving a felony or misdemeanor
involving moral turpitude or the commission of a criminal act by the Employee,
whether or not performed in the workplace, which subjects, or if generally
known, would subject, the Company to public ridicule or embarrassment.

 

2

--------------------------------------------------------------------------------


 

(v)                                 failure to carry out directions of the Board
of Directors or the Employee’s immediate supervisor;

 

(vi)                              fraud, embezzlement, theft or dishonesty
against the Company or a subsidiary resulting in harm to the Company or a
subsidiary;

 

(vii)                           material violation of Company policies, rules or
procedures resulting in harm to the Company or a subsidiary;

 

(viii)                        violent acts, threats of violence or unauthorized
possession of alcohol or controlled substances on Company property; or

 

(ix) acts intended to result in personal gain at the expense of the Company or
through the improper disclosure of proprietary information or trade secrets.

 

The determination of whether a discharge or other separation from employment is
for Good Reason shall be made by the Plan Administrator, in its sole and
absolute discretion, and such determination shall be conclusive and binding on
the affected Employee.

 

6.                                       Participant.  An Employee who meets the
requirements for eligibility under the Plan, as set forth in Article III of the
Plan.  An individual shall cease being a Participant once all Plan benefits due
to such individual under the Plan have been paid (or, if earlier, upon the death
of the Participant) and no person shall have any further rights under this Plan
with respect to such former Participant.

 

7.                                       Plan Administrator.  The Company.  The
Company may designate a person or committee to perform day to day administrative
duties for the Plan.

 

8.                                       Termination Date.  The date designated
by the Chief Executive Officer of the Company for each Participant on which such
Participant will experience a Termination of Employment with the Company. 
Notwithstanding the foregoing, with respect to any Participant, the Chief
Executive Officer reserves the right, in his or her sole and absolute
discretion, to change a previously designated Termination Date.

 

9.                                       Termination of Employment.

 

(i)                                     The termination by the Company of an
Employee’s employment relationship with the Company as the result of a job
elimination, job discontinuation, office closing, staff reduction,
organizational restructuring, or unsatisfactory performance that does not
constitute Good Reason.

 

3

--------------------------------------------------------------------------------


 

(iii)                               a Termination of Employment does not include
a discharge or other separation of employment under any of the following
circumstances:

 

a.                                       for Good Reason;

 

b.                                      an Employee’s retirement, voluntary
resignation or job abandonment (including the termination of employment of an
Employee for excessive absenteeism); or

 

c.                                       the Employee’s death or disability.

 

An Employee’s Termination of Employment shall occur on the Termination Date.
 The determination as to whether a discharge or other separation from service is
for Good Reason or is otherwise described in this Section 9 will be made by the
Plan Administrator, in its sole and absolute discretion, and such determination
shall be final and binding on all affected Employees.  If an Employee is
terminated from employment and it is subsequently determined that either before
or after the termination, Good Reason existed or exists, the Employee’s
separation of employment will be deemed to have been for Good Reason.

 

10.                                 Base Pay.  The Employee’s annual base salary
at the time of his or her Termination of Employment, excluding bonuses, overtime
pay, premium or differential pay, commissions, non-cash compensation, incentive
or deferred compensation or any other additional compensation.  However, Base
Pay will include salary reduction contributions made on an Employee’s behalf to
any plan of the Company under Section 125, 132(f) or 401(k) of the Internal
Revenue Code of 1986, as amended.

 

11.                                 Years of Service.  The number of consecutive
full twelve (12) month periods since the Employee’s last date of hire by the
Company in which the Employee is paid by the Company for the performance of
services as an employee of the Company.  Years of Service shall be measured in
full years and no credit shall be provided for fractions of a Year of Service.

 

ARTICLE III - ELIGIBILITY TO PARTICIPATE

 

An Employee becomes a Participant in the Plan and shall be entitled to severance
benefits only if he or she:

 

(i)                                     Is notified of his/her Termination of
Employment, to be effective as of his or her Termination Date;

 

(ii)                                  Remains in the continuous employ of the
Company until his or her Termination Date, does not voluntarily terminate
employment, and is not

 

4

--------------------------------------------------------------------------------


 

involuntarily terminated by the Company for Good Reason (as defined above);

 

(iii)                               Experiences a Termination of Employment; and

 

(iv)                              Timely returns and does not revoke (if
applicable) a signed, dated and notarized original Agreement and Release.

 

An Employee shall become a Participant and payment of benefits under the Plan
will be made only after the Agreement and Release has been signed and the time
for the Employee to revoke the agreement and general release (as set forth in
the Agreement and Release), if any, has expired (the “Release Effective Date”).
 Participation in this Plan does not affect an Employee’s right to any bonus,
incentive pay, stock options or pension benefit to which he or she would
otherwise be entitled under the terms of the respective plans governing those
programs on account of service with the Company prior to the Termination of
Employment.

 

ARTICLE IV – BENEFITS PAYABLE FROM THE PLAN

 

1.                                       Severance Pay

 

Participants shall be entitled to receive severance pay based on their position
as follows:

 

Vice Presidents:   Participants at the level of Vice President shall receive the
greater of (a) six (6) months of Base Pay or (b) two (2) weeks of Base Pay for
every Year of Service, with a maximum total severance pay of one year of Base
Pay.

 

Senior Vice Presidents and Executive Vice President:   Participants at the level
of Senior Vice President or Executive Vice President shall receive one year of
Base Pay.

 

2.                                       Continued Health Benefits

 

A Participant (and his or her eligible dependents) may be entitled to elect to
continue medical, hospitalization and dental coverage under the Company’s group
medical, hospitalization and dental benefit plans on a self-pay basis in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).  If a Participant is entitled to benefits under the Plan and
timely elects COBRA coverage for himself or herself and/or his or her eligible
dependents, the Company will waive the premiums for such COBRA coverage for a
specified period of months as detailed below (or, if earlier, until the
individual is no longer eligible for COBRA coverage).  All other provisions of a
Participant’s (and his or her covered eligible dependents’) COBRA coverage

 

5

--------------------------------------------------------------------------------


 

(including, without limitation, any applicable co-payments, deductibles and
other out-of-pocket expenses) will be in accordance with the applicable plan in
effect for similarly situated active employees of the Company or an affiliate,
as applicable.

 

The period of months in which premiums shall be waived is six (6) months
following the Termination Date for Vice Presidents and twelve (12) months
following the Termination Date for Senior Vice Presidents and Executive Vice
Presidents.  However, the Company’s obligation to continue to waive premiums
will end when a Participant is eligible for such coverage offered by another
employer.

 

3.                                       Continued Life Insurance Benefits

 

The non-voluntary life insurance coverage of a Participant provided by the
Company in effect on the date of a Participant’s Termination of Employment will
be continued, with the premiums for such coverage paid by the Company, in
accordance with the life insurance plan for a period of six (6) months following
the Termination Date for Vice Presidents and twelve (12) months following the
Termination Date for Senior Vice Presidents and Executive Vice Presidents,
except that the Company-paid coverage will end immediately when the Participant
becomes eligible for coverage under the life insurance plan or policy of another
employer.

 

All provisions of the Participant’s life insurance coverage will be in
accordance with the life insurance plan in effect for similarly situated active
employees of the Company.

 

*                    *                    *

 

If an Employee is eligible to receive any benefits paid under the Plan, such
Employee shall not be entitled to receive any other severance, separation,
notice or termination payments on account of his or her employment with the
Company under any other plan, policy, program or agreement (other than the
exercise of stock options pursuant to the terms of the applicable stock option
plan).  If, for any reason, an Employee becomes entitled to or receives any
other severance, separation, notice or termination payments on account of his or
her employment or termination of employment with the Company, including, for
example, any payments required to be paid to the Participant under any Federal,
State or local law (including, without limitation, the Worker Adjustment and
Retraining Notification Act) or pursuant to any agreement (except unemployment
benefits payable in accordance with state law and payment for accrued but unused
vacation), his or her severance under the Plan will be reduced by the amount of
such other payments paid or payable.  An Employee must notify the Plan

 

6

--------------------------------------------------------------------------------


 

Administrator if he or she receives or is claiming to be entitled to receive any
such payment(s).

 

Severance pay is subject to Federal and State income and Social Security tax
withholdings and any other withholdings mandated by law.

 

ARTICLE V - HOW AND WHEN SEVERANCE WILL BE PAID

 

Severance pay will commence as soon as practicable following the Participant’s
Release Effective Date.

 

                                                For Vice Presidents, severance
will be paid 50% in approximately equal monthly installments over a period of
three (3) months, with the remaining 50% paid in a lump sum at the end of the
three-month period.

 

For Senior Vice Presidents and Executive Vice Presidents, severance will be paid
50% in approximately equal monthly installments over a period of six (6) months,
with the remaining 50% paid in a lump sum at the end of the six-month period.

 

An individual who is receiving severance pay in periodic installments under the
Plan shall not be considered an Employee.

 

In the event that a Participant dies before receiving all of the payments due to
the Participant under the Plan, any remaining amounts will be paid to the
appointed administrator, executor or personal representative of the
Participant’s estate.

 

Notwithstanding anything in this Article V, to the extent required by
Section 409A of the Internal Revenue Code of 1986 (and the regulations
promulgated pursuant thereto), the distribution made to certain Participants who
are “key employees” (which includes, among others, certain officers with at
least $130,000 in compensation, indexed by the IRS in years after 2004 for the
cost of living) may not commence before the date which is six (6) months after
the Participant’s Termination Date.

 

ARTICLE VI - MISCELLANEOUS PROVISIONS

 

1.                                       Amendment and Termination.  The Company
reserves the right, in its sole and absolute discretion, to terminate, amend or
modify the Plan, in whole or in part, at any time and for any reason by action
of the Compensation and Stock Option Committee of its Board of Directors.  If
the Plan is terminated, amended or modified, an Employee’s right to participate
in, or to receive benefits under, the Plan may be changed.

 

7

--------------------------------------------------------------------------------


 

2.                                       No Additional Rights Created.  Neither
the establishment of this Plan, nor any modification thereof, nor the payment of
any benefits hereunder, shall be construed as giving to any Participant,
Employee or other person any legal or equitable right against the Company or any
officer, director or employee thereof; and in no event shall the terms and
conditions of employment by the Company of any Employee be modified or in any
way affected by this Plan.

 

3.                                       Records.  The records of the Company
with respect to Years of Service, employment history, base salary, absences, and
all other relevant matters shall be conclusive for all purposes of this Plan.

 

4.                                       Construction.  The respective terms and
provisions of the Plan shall be construed, whenever possible, to be in
conformity with the requirements of ERISA, or any subsequent laws or amendments
thereto.  To the extent not in conflict with the preceding sentence or another
provision in the Plan, the construction and administration of the Plan shall be
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York (without reference to its
conflicts of law provisions).

 

5.                                       Severability.  Should any provisions of
the Plan be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions of the Plan unless such
determination shall render impossible or impracticable the functioning of the
Plan, and in such case, an appropriate provision or provisions shall be adopted
so that the Plan may continue to function properly.

 

6.                                       Incompetency.  In the event that the
Plan Administrator finds that a Participant is unable to care for his or her
affairs because of illness or accident, then benefits payable hereunder, unless
claim has been made therefor by a duly appointed guardian, committee, or other
legal representative, may be paid in such manner as the Plan Administrator shall
determine, and the application thereof shall be a complete discharge of all
liability for any payments or benefits to which such Participant was or would
have been otherwise entitled under this Plan.

 

7.                                       Payments to a Minor.  Any payments to a
minor from this Plan may be paid by the Plan Administrator in its sole and
absolute discretion (a) directly to such minor; (b) to the legal or natural
guardian of such minor; or (c) to any other person, whether or not appointed
guardian of the minor, who shall have the care and custody of such minor.  The
receipt by such individual shall be a complete discharge of all liability under
the Plan therefor.

 

8.                                       Plan Not a Contract of Employment. 
Nothing contained in this Plan shall be held or construed to create any
liability upon the Company to retain any

 

8

--------------------------------------------------------------------------------


 

Employee in its service.  All Employees shall remain subject to discharge or
discipline to the same extent as if the Plan had not been put into effect.

 

9.                                       Financing.  The benefits payable under
this Plan shall be paid out of the general assets of the Company.  No
Participant or any other person shall have any interest whatsoever in any
specific asset of the Company.  To the extent that any person acquires a right
to receive payments under this Plan, such right shall not be secured by any
assets of the Company.

 

10.                                 Nontransferability.  In no event shall the
Company make any payment under this Plan to any assignee or creditor of a
Participant, except as otherwise required by law.  Prior to the time of a
payment hereunder, a Participant shall have no rights by way of anticipation or
otherwise to assign or otherwise dispose of any interest under this Plan, nor
shall rights be assigned or transferred by operation of law.

 

ARTICLE VII - WHAT ELSE A PARTICIPANT NEEDS
TO KNOW ABOUT THE PLAN

 

1.                                       Claim Procedure.  An Employee may file
a written claim with the Plan Administrator with respect to his or her rights to
receive a benefit from the Plan.  The Employee will be informed of the decision
of the Plan Administrator with respect to the claim within ninety (90) days
after it is filed.  Under special circumstances, the Plan Administrator may
require an additional period of not more than ninety (90) days to review a
claim.  If that happens, the Employee will receive a written notice of that
fact, which will also indicate the special circumstances requiring the extension
of time and the date by which the Plan Administrator expects to make a
determination with respect to the claim.  If the extension is required due to
the Employee’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent until the date on which the Employee responds to the
Plan’s request for information.  The Plan Administrator has delegated to the
Vice President of Human Resources of the Company the authority to make the
initial decision on any claim.

 

If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Employee will be provided with a written
notice setting forth the reason for the determination, along with specific
references to Plan provisions on which the determination is based.  This notice
will also provide an explanation of what additional information is needed to
evaluate the claim (and why such information is necessary), together with an
explanation of the Plan’s claims review procedure and the time limits applicable
to such procedure, as well as a statement of the Employee’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.  If an Employee is not notified (of the denial or an
extension) within

 

9

--------------------------------------------------------------------------------


 

ninety (90) days from the date the Employee notifies the Plan Administrator, the
Employee may request a review of the application as if the claim had been
denied.

 

If the Employee’s claim has been denied, or an adverse benefit determination has
been made, the Employee may request that the Plan Administrator review the
denial.  The request must be in writing and must be made within sixty (60) days
after written notification of denial.  In connection with this request, the
Employee (or his or her duly authorized representative) may (i) be provided,
upon written request and free of charge, with reasonable access to (and copies
of) all documents, records, and other information relevant to the claim; and
(ii) submit to the Plan Administrator written comments, documents, records, and
other information related to the claim.

 

The review by the Plan Administrator will take into account all comments,
documents, records, and other information the Employee submits relating to the
claim.  The Plan Administrator will make a final written decision on a claim
review, in most cases within sixty (60) days after receipt of a request for a
review.  In some cases, the claim may take more time to review, and an
additional processing period of up to sixty (60) days may be required.  If that
happens, the Employee will receive a written notice of that fact, which will
also indicate the special circumstances requiring the extension of time and the
date by which the Plan Administrator expects to make a determination with
respect to the claim.  If the extension is required due to the Employee’s
failure to submit information necessary to decide the claim, the period for
making the determination will be tolled from the date on which the extension
notice is sent to the Employee until the date on which the Employee responds to
the Plan’s request for information.

 

The Plan Administrator’s decision on the claim for review will be communicated
to the Employee in writing.  If an adverse benefit determination is made with
respect to the claim, the notice will include (i) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (ii) a statement that the Employee is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (iii) a statement of the Employee’s right to bring a civil action under
Section 502(a) of ERISA.  The decision of Plan Administrator (or its designee)
is final and binding on all parties.  The Plan Administrator has delegated to
the Chief Executive Officer of the Company the authority to make a determination
on the claim for review.

 

No civil action for benefits may be commenced until the exhaustion of these
procedures.

 

10

--------------------------------------------------------------------------------


 

2.                                       Plan Interpretation and Benefit
Determination.

 

A.                                   The Plan Administrator (or, where
applicable, any duly authorized delegee of the Plan Administrator) shall have
the exclusive right, power, and authority, in its sole and absolute discretion,
to administer, apply and interpret the Plan and any other documents and to
decide all factual and legal matters arising in connection with the operation or
administration of the Plan.

 

B.                                     Without limiting the generality of the
foregoing paragraph, the Plan Administrator (or, where applicable, any duly
authorized delegee of the Plan Administrator) shall have the sole and absolute
discretionary authority to:

 

1.                                       take all actions and make all decisions
(including factual decisions) with respect to the eligibility for, and the
amount of, benefits payable under the Plan;

 

2.                                       formulate, interpret and apply rules,
regulations and policies necessary to administer the Plan;

 

3.                                       decide questions, including legal or
factual questions, relating to the calculation and payment of benefits, and all
other determinations made, under the Plan;

 

4.                                       resolve and/or clarify any factual or
other ambiguities, inconsistencies and omissions arising under this Agreement,
the Plan or other Plan documents; and

 

5.                                       process, and approve or deny, benefit
claims and rule on any benefit exclusions.

 

All determinations made by the Plan Administrator (or, where applicable, any
duly authorized delegee of the Plan Administrator) with respect to any matter
arising under the Plan shall be final and binding on the Company, Employee,
Participant, beneficiary, and all other parties affected thereby.

 

3.                                       Your Rights Under ERISA.  As a
participant in the Plan you are entitled to certain rights and protections under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). 
ERISA provides that all Plan participants shall be entitled to:

 


RECEIVE INFORMATION ABOUT YOUR PLAN AND BENEFITS

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts, and a copy of the latest annual report (Form 5500
Series), if any, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Pension and Welfare Benefit
Administration.

 

11

--------------------------------------------------------------------------------


 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series), if any, and updated summary plan
description.  The Plan Administrator may make a reasonable charge for the
copies.

 

Receive a summary of the Plan’s annual financial report (if any).  The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

 


PRUDENT ACTIONS BY PLAN FIDUCIARIES

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

 


ENFORCE YOUR RIGHTS

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court.  In such a case, the court may require the Plan Administrator to
provide materials and pay you up to $110 a day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.  If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or Federal court.  If
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

12

--------------------------------------------------------------------------------


 


ASSISTANCE WITH YOUR QUESTIONS

 

If you have any questions about your Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C.  20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

 

4.                                       Plan Document.  This document shall
constitute both the plan document and summary plan description and shall be
distributed to all Employees in this form.

 

5.                                       Other Important Facts.

 

OFFICIAL NAME OF THE PLAN:

 

ImClone Systems Incorporated Senior Executive Severance Plan

 

 

 

SPONSOR:

 

ImClone Systems Incorporated

 

 

180 Varick Street, 6th Floor

 

 

New York, NY 10014

 

 

(212) 645-1405

 

 

 

EMPLOYER IDENTIFICATION

 

 

NUMBER (EIN):

 

04-2834797

 

 

 

PLAN NUMBER:

 

530

 

 

 

TYPE OF PLAN:

 

Employee Welfare Severance Benefit Plan

 

13

--------------------------------------------------------------------------------


 

END OF PLAN YEAR:

 

December 31

 

 

 

TYPE OF ADMINISTRATION:

 

Employer Administered

 

 

 

PLAN ADMINISTRATOR:

 

ImClone Systems Incorporated

 

 

c/o Vice President, Human Resources

 

 

33 Chubb Way

 

 

Branchburg, NJ 08876

 

 

(908) 541-2300

 

 

 

EFFECTIVE DATE:

 

October 20, 2004

 

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan.  The Plan Administrator will also answer any
questions you may have about the Plan.

 

Service of legal process may be made upon the Plan Administrator.

 

No individual may, in any case, become entitled to additional benefits or other
rights under this Plan after the Plan is terminated.  Under no circumstances,
will any benefit under this Plan ever vest or become nonforfeitable.

 

14

--------------------------------------------------------------------------------
